DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to Applicant’s RCE filed November 4, 2020 and Remarks, Arguments and Amendments filed October 13, 2020.
Continued Examination under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2020 has been entered.
Examiner’s Amendments
4. An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this Examiner’s Amendment was given in an interview with Mr. George H on an interview conducted on February 17, 2021 as it summary attached.
4.1. Please amend claims 1-2, 12 and 19 as listed below in the set of claims 1-20: 

1. (CURRENTLY AMENDED) A method, comprising: 
identifying a predicate of a query against a table that includes compressed data values and 
identifying the table as using Value List Compression for the compressed data values;
obtaining a dictionary having actual values for the compressed data values, each of the actual values including an index to corresponding entries within the table having the compressed data values; 
evaluating the predicate of the query against the actual values in the dictionary and establishing a bitmap that identifies the actual values in the dictionary that are qualified and unqualified, 
wherein columns associated with the query that are unnecessary for evaluating the predicate of the query remain compressed; 
identifying one or more of the entries within the table by processing the bitmap and the index to the corresponding entries within the table for the actual values that are qualified; and 


2. (CANCELED) 

3. (ORIGINAL) The method of claim 1, wherein obtaining further includes obtaining the dictionary as a table header dictionary maintained for Value List Compression at a table level of detail for the compressed data values.

4. (ORIGINAL) The method of claim 3, wherein obtaining further includes obtaining a second dictionary as a static dictionary maintained for compression of container rows of the table.

5. (ORIGINAL) The method of claim 4, wherein obtaining further includes obtaining a third dictionary as a dynamic dictionary maintained for compression of the container rows of the table.



7. (PREVIOUSLY PRESENTED) The method of claim 1, wherein evaluating further includes selectively processing an existing predicate evaluation process against those portions of the table that need evaluated for the predicate of the query when those portions of the table are natively decompressed within the table.

8. (PREVIOUSLY PRESENTED) The method of claim 1, wherein evaluating further includes maintaining the bitmap as a string with each position in the string mapping to a specific one of the actual values present in the dictionary as the index to those actual values.

9. (PREVIOUSLY PRESENTED) The method of claim 8, wherein maintaining further includes setting each bit within the string that matches the predicate of the query as an indication of one of the actual values that is qualified.



11. (PREVIOUSLY PRESENTED) The method of claim 1 further comprising, providing the actual values and the compressed data values in the decompressed format to a query process that continues to process other portions of the query with the actual values and the compressed data values in the decompressed format.

12. (CURRENTLY AMENDED) A method, comprising: 
receiving a query; 
identifying at least one compressed data value in a table that a predicate of the query is to be evaluated against and 
identifying the table as using Value List Compression for the compressed data value;
evaluating the predicate of the query against at least one actual value in a dictionary maintained for the at least one compressed data value in the table, 
wherein the at least one actual value in the dictionary is in a decompressed format, 
while entries in the table associated with the at least one compressed data value remain in a compressed format; and 


13. (PREVIOUSLY PRESENTED) The method of claim 12, wherein receiving further includes receiving the query and an identifier for the table from a database optimizer.

14. (PREVIOUSLY PRESENTED) The method of claim 12, wherein identifying further includes identifying multiple levels of compression on the table.

15. (ORIGINAL) The method of claim 14, wherein identifying further includes identifying table level compression and container row level compression as the multiple levels of compression on the table.

16. (ORIGINAL) The method of claim 15, wherein identifying further includes identifying the multiple levels of compression as Value List Compression.

17. (PREVIOUSLY PRESENTED) The method of claim 12, wherein evaluating further includes maintaining a bitmap that maps positions in the bitmap to actual values within the at least one dictionary that satisfy the predicate of the query.

18. (PREVIOUSLY PRESENTED) The method of claim 12, wherein evaluating further includes extending the bitmap for each separate level of additional compression identified in the table, wherein each separate level of additional compression having a separate dictionary for that separate level of additional compression.


19. (CURRENTLY AMENDED) A system, comprising: 
one or more network computing devices; and
a data warehouse implemented by the network computing devices including: 
an access module processor implemented by the network computing devices and configured to process a Value List Compression (VLC) aware predicate evaluator, 
wherein the VLC aware predicate evaluator is configured to: 
i) execute on a hardware processor of one of the network computing devices, 
ii) evaluate a predicate of a query issued to the data warehouse against actual values in at least one dictionary for a compressed table that the query is to be processed against while data values in the compressed table remain in a compressed format and 
the compressed table uses the Value List Compression for the data values; and 


20. (PREVIOUSLY PRESENTED) The system of claim 19, wherein the VLC aware predicate evaluator is further configured to: iv) provide the results to a query processor for processing further portions of the query.
Reasons for Allowable
5. After a thorough search and examination of the instant application, parent application of the instant application and in light of the following, a notice of allowability is presented as below:
An interview conducted on February 17, 2021, a summary of the interview is attached, and resulted in an Examiner’s Amendment;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1, and 3-20 (renumbered to 1-19) are allowed.  

5.1. The following is the Examiner's statement of reasons for allowance:
The final rejections submitted August 11, 2020 was made as below:
5.1.1. Claims 12, 14, 15 and 19-20 being rejected under 35 U.S.C. § 102 as anticipated by
Marwah et al.: “QUERY AND EXADATA SUPPORT FOR HYBRID COLUMNAR COMPRESSED DATA”, (United States Patent Application Publication US 20120054225 A1, filed August 30, 2010 and published March 1, 2012, hereafter “Marwah”);
5.1.2. Claims 13 and 16 being rejected under 35 U.S.C. § 103 as unpatentable over 
Marwah, in view of
Chavan et al.: “EFFICIENT EVALUATION OF QUERIES WITH MULTIPLE PREDICATE EXPRESSIONS”, (United States Patent Application Publication US 2018/0075105 A1, filed September 12, 2017 and published March 15, 2018, hereafter “Chavan”); and
5.1.3. Claims 1-11 and 17-18 being rejected under 35 U.S.C. § 103 as unpatentable over 
Marwah, in view of
Gleeson et al.: “PRIORITIZING REPOPULATION OF IN-MEMORY COMPRESSION UNITS”, (United States Patent Application Publication US 2016/0085834 A1, filed June 27, 2014 and published December 31, 2015, hereafter “Gleeson”).

In a response, in respect of the above rejections, the Applicant argued, in the Remarks, Arguments, and Amendments filed October 13, 2020, that 
In respect of claim 1, “in Marwah, each column in the compression unit is read and decompressed, when evaluating a query predicate. This differs from Applicant's claimed invention of evaluating a query predicate against actual values in a dictionary, not against compressed data from the table after it has been decompressed … neither Marwah or Gleeson evaluate a query predicate against actual values in a dictionary, establish a bitmap that identifies the actual values in the dictionary that are qualified and unqualified, and then identify entries within the table by processing the bitmap and an index to the corresponding entries within the table for the actual values that are qualified. Instead, in Marwah, when data is sent in compressed format, an entire compression unit may be returned, including rows that did not satisfy the set of predicates, and a bit vector is returned as a delete vector indicates to the RDBMS which rows within the compression unit satisfy ( or don't satisfy) the query”;
With respect to claim 12, “in Marwah, each column in the compression unit is read and decompressed, when evaluating a query predicate. This differs from Applicant's claimed invention of evaluating a query predicate against actual values in a dictionary, not the table itself”;
As per claim 19, “of Marwah describe compression units comprising compressed data in one or more table rows and/or in one or more table columns. Marwah also describes dictionary encoding, which is a method of data compression in which each data item is replaced by a number which is the position of that data item in a dictionary.

Concerning claims 13 and 16, “The Chavin reference fails to overcome the deficiencies of Marwah and Gleeson. Recall that Chavin was cited in combination with Marwah only against dependent claims 13 and 16, and only for teaching limitations not found in the independent claims”.
In light of the arguments the Applicant made, a further review of the rejections and the claims, in view of the prosecution history of the instant application, the Examiner was persuaded that the Applicant’s above arguments are of merits and the Examiner is further persuaded that features identified and highlighted below, specifically including “identifying the table as using Value List Compression for the compressed data values”, is distinct from the cited and searched prior art:
 “identifying a predicate of a query against a table that includes compressed data values and 
identifying the table as using Value List Compression for the compressed data values;
obtaining a dictionary having actual values for the compressed data values, each of the actual values including an index to corresponding entries within the table having the compressed data values; 
evaluating the predicate of the query against the actual values in the dictionary and establishing a bitmap that identifies the actual values in the dictionary that are qualified and unqualified, 
wherein columns associated with the query that are unnecessary for evaluating the predicate of the query remain compressed; 
identifying one or more of the entries within the table by processing the bitmap and the index to the corresponding entries within the table for the actual values that are qualified; and 
processing the query and returning the one or more of the entries as results for the query including the actual values and the compressed data values in a decompressed format” and other subject matters recited in the independent claims 1, 12 and 19 as a whole is distinctive from prior art.

With respect to the instant application, an update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discovery, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, etc.) do not fairly teach or suggest 

Claims in the groups (3-11), (13-18) and (20) are directly or indirectly dependent upon the independent claims 1, 12 and 19, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1, and 3-20 (renumbered to 1-19) are allowed.
Conclusions
6. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.